NOTICE OF ALLOWABILITY
Claims 1-3, 5, and 7-31 are allowed. 
The following is a statement on the Examiner’s reasons for allowance:

Regarding Claim 1, Applicant incorporated the subject matter of claim 6, which the Office previously identified as allowable subject matter. 

Jeong (Figs. 1-2), US 2019/0206976, teaches a display device comprising:
-a display panel (10) including a display area (DA), a non-display area (e.g., Peripheral Area PA at the top, left and right sides) disposed at a periphery of the display area, and a pad area (FA, DRA, BP) disposed at a side of the non-display area (e.g., Together, flexible area FA and display driver area DRA are considered a “pad area” that is disposed on the bottom of peripheral area PA);
-data lines (DL) disposed in the display area of the display panel along a second direction which intersects a first direction (e.g., Data lines DL are arranged left-to-right, which is considered a “second direction” that intersects a first direction); and
-connection lines (CDL) disposed in the display area (DA) of the display panel along the first direction (e.g., Detour lines CDL are arranged in a vertical direction), wherein a first data line among the data lines is connected to a first connection line among the connection lines (e.g., DL1 is connected to CDL1; par. 0062).

(Fig. 3), US 2017/0123506, teaches the concept of a signal line connected to a connecting line in the display area through a connection hole (e.g., Gate lines 102 connected to gate connecting lines 122 through via 502).  Applying this concept to Jeong, the data lines DL of Jeong would be connected to the detour data lines CDL through a via in the display area.  For example, there would be a via at the intersection of DL1 and CDL1.  The claim limitations would therefore be achieved.

Kim (Fig. 4), US 2005/0264228, teaches a first power supply line disposed in the display area of the display panel and receiving a first power supply voltage (e.g., Power line V1 is in the display area and receives a first power voltage).  

However, neither Jeong, Song, Kim, nor the remaining prior art, either alone or in combination, teaches the first connection hole is disposed in an overlapping area of the first data line and the first power supply line.  In other words, this limitation requires the first data line, first power supply line, and first connection hole to overlap (as shown in Applicant’s Fig. 6 below).  For this reason, claim 1 is allowed.  Claims 2-3, 5, and 7-21 are allowed because they depend on claim 1. 


    PNG
    media_image1.png
    662
    654
    media_image1.png
    Greyscale


 Regarding Claims 25-31, the Office allowed these claims in the previous Office Action. 

						Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        December 3, 2021